Allowability Notice

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
A. Claims 1-9 are directed to a non-transitory computer readable medium storing computer readable instructions that are executed in an information processing apparatus, information processing apparatus, and method for controlling an information processing apparatus. Claims 1, 8 and 9 identify the uniquely distinct features of “control the display interface to display a first setting screen configured to accept entry of a first print setting feasible to the first channel but infeasible to the second channel; control the display interface to display a second setting screen configured to accept entry of a second print setting feasible at least to the second channel; in a case where the first print setting is entered through the first setting screen, process the image data with the first print setting through the first channel; and in a case where a print commanding operation is entered through the second setting screen without entry of the first print setting through the first setting screen, process the image data through the second channel”. The closest prior art Kato (US 2006/0279783) teaches apparatus and method for determining finishing parameters for a document having one or more pages includes performing a layout analysis that determines a location and type of at least one object for each page of the document. At least one rule is applied to results of the layout analysis, and at least one available finishing parameter is determined for the document based on applying the at least one rule to the results of the layout analysis (Abstract), either singularly or in combination with other cited references, it fails to anticipate or render the above underlined limitations obvious (when used with all the claimed limitations).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENNIN R RODRIGUEZ whose telephone number is (571)270-1678. The examiner can normally be reached Monday-Thursday 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENNIN R RODRIGUEZGONZALEZ/Primary Examiner, Art Unit 2675